Title: From Thomas Jefferson to Edmond Charles Genet, 30 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Nov. 30. 1793.

I have laid before the President of the US. your letter of Nov. 25. and have now the honor to inform you that most of it’s objects being beyond the powers of the Executive, they can only manifest their dispositions by acting on those which are within their powers. Instructions are accordingly sent to the district attornies of the US. residing within States wherein French Consuls are established, requiring them to inform the Consuls of the nature of the provisions made by the laws for preventing as well as punishing injuries to their persons, and to advise and assist them in calling these provisions into activity whenever the occasions for them shall arise.
It is not permitted by the law to prohibit the departure of the Emigrants to St. Domingo, according to the wish you now express any more than it was to force them away according to that expressed by you in a former letter. Our Country is open to all men to come and go peaceably when they chuse; and your letter does not mention that these emigrants meant to depart, armed and equipped for war. Lest, however, this should be attempted, the Governors of the States of Pennsylvania and Maryland, are requested to have particular attention paid to the vessels named in your letter and to see that no military expedition be covered or permitted under colour of the right which the passengers have to depart from these States.
Provisions not being classed among the Articles of Contraband in time of war, it is possible that American vessels may have carried them to the ports of Jeremie and la Mole, as they do to other Dominions of the
 belligerent powers: but if they have carried arms also, these, as being contraband, might certainly have been stopped and confiscated. In the letter of may 15. to Mr. Ternant, I mentioned, that in answer to the complaints of the British Minister, against the exportation of arms from the U.S. it had been observed that the manufacture of arms was the occupation and livelihood of some of our Citizens; that it ought not to be expected that a war among other nations should produce such an internal derangement of the occupations of a nation at peace, as the suppression of a manufacture which is the support of some of its citizens: but that if they should export these arms to nations at war, they would be abandoned to the seizure and confiscation which the Law of nations authorized to be made of them on the high Seas. This letter was handed to you, and you were pleased in your’s of may 27. expressly to approve of the answer which had been given. On this occasion therefore we have only to declare that the same conduct will be observed which was announced on that.
The proposition to permit all our vessels destined for any port in the french West India islands to be stopped unless furnished with passports from yourself, is so far beyond the powers of the Executive, that it will be unnecessary to enumerate the objections to which it would be liable. I have the honor to be, with great respect Sir, Your mo. obedient and Most humble servant

Th: Jefferson

